CUNNINGHAM, J.,
Specially Concurring.—The controlling question discussed in the briefs and at the bar is whether the defendant had abandoned his claim of water right in 1908, and attempted to re-establish his claim in 1911, after the plaintiff’s adverse rights had accrued. The assignments of error are not very definite, but the appeal is from the final judgment, after appellant’s motion for a new trial had been made and denied, and paragraph 1231, Civil Code of Arizona of 1913, became effective October 1, 1913, before this appeal was submitted on January 23, 1914, so that said paragraph 1231, Civil Code of Arizona of 1913, authorizes this court to review the action of the lower court in denying the said motion. One of the grounds assigned for a new trial is: “That the facts found by the court are not supported by the evidence in the case. ’ ’ Paragraph 588, Civil Code of Arizona of 1913, provides: “When findings of fact have been made upon the general ground (motion for a new trial) that the evidence is insufficient to sustain the findings of fact, the (trial) court shall review the sufficiency of the evidence to sustain such findings without the particular findings being specified in the motion.” The court filed findings of fact, the ninth paragraph of which is: “That the attempted acts *485of said defendant, Landers, in April, 1912, set forth, in the complaint, were not in pursuance of his former occupancy or use of said water, but were done in pursuance of a new and different object and plan of irrigation arranged for and agreed with the owners in fee of said lands.” The motion for a new trial required the trial court to review the sufficiency of the evidence to sustain this finding. Paragraph 588, Ariz. Civ. Code .1913. When the motion was made and denied, this court is required on appeal from the final judgment, to review the action of the court below in denying the motion. Paragraph 1231, Ariz. Civ. Code 1913. We are therefore authorized to review the sufficiency of the evidence to sustain this finding of fact. Defendant’s witness Mc-Whorter testified that he entered into an agreement with defendant, Landers, in February, 1912, to put in (plant in crops) a portion of the grant. Defendant admitted he remained upon the land after 1908, by permission of the owners of the grant, and the owner's testified they gave him permission to remain on the land after that date. The evidence is fairly convincing that Landers remained upon the land and used the water under a very different claim from that asserted by him prior to a judgment of ouster entered against him on May 18, 1907, in favor of the owners of the grant. Plaintiffs Joerger and McLane initiated their water rights in 1906, and enlarged them each year for a number of years. Plaintiff John Rock initiated his water rights in 1908. So, when defendant, Landers, was ousted from the possession of the land and water by the judgment of ouster of 1907, all his rights to prior appropriation were extinguished by the said judgment. He returned to reclaim such rights in 1908, and thereafter, by permission of the owners, and in 1912, made some special arrangement to cultivate a larger area of the grant lands. The rights of the plaintiffs had accrued as against the claims of rights of defendant prior to 1908. The defendant admits that the basis of his claim was changed from one in his own right prior to 1907 to one of permission from 1908. Without any doubt the evidence of defendant and his witnesses establishes the fact that defendant did abandon all his claim of water rights after the said judgment of ouster was rendered against him.
*486The evidence fully sustains the finding of fact, and supports the judgment.
For these reasons, I concur in the order affirming the judgment.
NOTE.—On the question of abandonment or loss of rights of prior appropriations of water, see note in 30 L. E. A. 265.